DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/20 has been considered by the examiner.  It is noted that four of the Foreign Patent Documents have been lined through since no English explanations of relevance for these documents have been filed.

Specification
The disclosure is objected to because of the following informalities: 
On page 7, line 28, “inert” should be “insert”; and
On page 9, the last line, “801” should be “601” (there is currently no reference character 801 in the drawings).
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  
In regard to claim 1, on line 9, the language is such that the pod is not intended to claimed, however, in the last two lines, it appears the pod is being claimed.  Clarification is needed as to whether or not the pod is intended to be claimed.  Should the Applicant intend to claim the pod, an antecedent basis should therefor be defined.  Should the Applicant not intend to claim pod, “adapted to be”/“for” language should be used when referring thereto.  For purposes of examination, the pod will be considered part of the claimed combination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, an antecedent basis for “the handle portion” (see line 3), “the head” (see line 5), “the free end of the first hollow body portion” (see line 7) and “the free end of the second hollow body portion” (see lines 8-9) has not been defined.
In regard to claim 4, an antecedent basis for “the shape profile” (see line 1) and “the shape profile” (see line 2) has not been defined.
In regard to claim 6, an antecedent basis for “the bristles” (see line 2) and “the head” (see line 2) has not been defined.
In regard to claim 9, an antecedent basis for “the handle portion” (see lines 3-4) and “the toothbrush handle” (see lines 4-5) has not been defined.
In regard to claim 10, an antecedent basis for “the direction” (see line 2), “the bristles” (see lines 2-3) and “the head” (see line 3) has not been defined.
In regard to claim 11, an antecedent basis for “the sidewall or sidewalls” (see line 2) has not been defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shook (U.S. Patent 2,652,064 in view of Hohlbien et al. (US 2013/0277254, hereinafter Hohlbein).
In regard to claim 1, Shook discloses a toothbrush case comprising:
a first hollow body portion A-1 having a length and an internal volume sufficient for enclosing a handle portion of a toothbrush T;
a second hollow body portion A-2 having a length and an internal volume sufficient for enclosing a head of the toothbrush T wherein the first and second hollow body portions are fitted together to form a main case body;
a first removable cap C for closing a free end of the first hollow body portion; and
a second removable cap B for closing a free end of the second hollow body portion.
Although the Shook reference does not disclose the hollow body portions are “removably” fitted together, the reference does disclose the hollow body portions A-1 and A-2 may be fastened “by any suitable means” (see column 1, lines 48-49).  Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the hollow body portions can be secured via any suitable and known fastener, including a releasable fastener in order to enable user to separate the body portions if desired.
Although the Shook reference does not disclose a descant pod within the case, attention is directed to the Hohlbein reference, which discloses another toothbrush case wherein a desiccant pod 180 is present therein in order to draw moisture from the toothbrush (see paragraph 0061).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that toothbrush case disclosed in the Shook reference can include such a desiccant pod therein (obviously at any suitable location) in order to draw moisture from the toothbrush.
In regard to claims 2, 3 and 5, although the Shook reference does not specifically disclose the first and second hollow bodies are formed from a food grade plastic or metal or that the caps are made from resilient rubber or rubberized material, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the hollow bodies and caps can be formed from any suitable and known materials, including those claimed (especially since the device is intended to hold a toothbrush) without effecting the overall operation of the device, especially since the Applicant has not indicated the specific material used for the hollow bodies or caps is critical to the overall operation of the device and the Shook reference does not limit the materials used to make the hollow bodies or caps.
In regard to claim 4, a shape profile of the assembled case matches the shape profile of the toothbrush (see Figure 2).
In regard to claim 6, the Hohlbein device includes a perforated panel 160 for separating the toothbrush from the desiccant pod.  Accordingly, such a perforated panel can in incorporated into the Shook device (at any suitable location, depending the location of the desiccant pod) in order to separate toothbrush from the desiccant pod.
In regard to claim 7, as discussed above, the various components of the device can obviously be made from a food grade plastic or metal. 
In regard to claim 8, the main case body in the Shook device is not shaped as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the main case body can be designed to have any suitable shape, including that claimed, without effecting the overall operation of the device, especially since the Applicant has not indicated the specific shape of the main case body is critical to the overall operation of the device and the Shook reference does not limit the shape of the main case body.
In regard to claims 10 and 11, as discussed above, the perforated panel installed in the Shook device can obviously be positioned at any suitable location and orientation, including that claimed, without effecting the overall operation of the device.  Further, the panel would be “provided in the sidewall or sidewalls” of either body portion.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shook in view of Hohlbein as applied to claim 1 above, and further in view of Gipson, II (U.S. Patent 6,099,813, hereinafter Gipson).
In regard to claim 9, although the Shook reference does not disclose a flexible rubber panel between the hollow bodies and having an opening therein for the toothbrush handle so as to form seal around the handle, attention is directed to the Gipson reference, which discloses another toothbrush case wherein a flexible 20 having an opening therein for the handle of the toothbrush is positioned within the case in order to seal the bristles from the handle (see column 2, lines 49-56).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that such a flexible sealing panel can be positioned between the first and second hollow bodies in order to seal the bristles from the toothbrush handle.  Further, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the sealing panel could be formed from any suitable material, including rubber, without effecting the overall operation of the device.
 Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shook in view of Hohlbein as applied to claim 8 above, and further in view of Tseng et al. (U.S. Patent 5,876,134, hereinafter Tseng).
In regard to claims 12 and 13, although the Shook device does not include a third hollow body for holding the toothbrush, attention is directed to the Tseng reference, which discloses a hollow body 14 attached to a toothbrush handle (see column 5, line 17) in order to enable the user to better grip the toothbrush.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the toothbrush in the Shook device can have such hollow body around the handle thereof in order to enable a user to better grip the toothbrush.  Such a hollow body would define the “third hollow body” and would fit within the first and second hollow bodies and assist in holding the toothbrush in a secure position in the main case body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Donohue, Joseph and Bree et al. references are cited as being directed to the state of the art as teachings of other toothbrush cases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DJW
5/24/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754